Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-14, and 18-23 are pending for examination. Claims 1, 11, and 20 are independent.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/22/2022 has been entered.
 
Response to Amendment
This office action is responsive to the amendment filed on 02/07/2022. As
directed by the amendment, claims 1, 3, 6-8, 10-11, 19-20 are amended. Claim 15-17 are cancelled. Claims 21-23 are new.

Response to Arguments
In response to Applicant Arguments/Remarks filed 02/07/2022 regarding the amended features. The arguments are moot in view of the grounds of rejection.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-14, and 18-23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

Step 1
According to the first part of the analysis, in the instant case, claims 1-10 and 21-23 are directed to a system, claims 11-14 and 18-19 are directed to a computer-implemented method, and claim 20 is directed toward a non-transitory computer-readable media. Thus, each of the claims falls within one of the four statutory categories (i.e. process, machine, manufacture, or composition of matter).

Step 2A, Prong 1
Following the determination of whether or not the claims fall within one of the four categories (Step 1), it must be determined if the claims recite a judicial exception (e.g. mathematical concepts, mental processes, certain methods of organizing human activity) (Step 2A, Prong 1). In this case, the claims are determined to recite a judicial exception as explained below.

Regarding Claims 1 
(This step for selecting interventions using a machine learning model appears to be practically implementable in the human mind and is understood to be a recitation of a mental process and math.); 
for each of the plurality of entities, determining, via the machine-learned intervention selection model based on the entity history for each entity and data obtained during the exploration time period, a respective probability that each of a plurality of available interventions will improve an objective value that is determined based at least in part on a measure of continued use of the computer application by the entity (This step for determining probabilities of the interventions appears to be practically implementable in the human mind and is understood to be a recitation of a mental process and math.); 

Step 2A, Prong 2
Following the determination that the claims recite a judicial exception, it must be determined if the claims recite additional elements that integrate the exception into a practical application of the exception (Step 2A, Prong 2). In this case, after considering all claim elements individually and as an ordered combination, it is determined that the claims do not include additional elements that integrate the exception into a practical application of the exception as explained below.

Regarding Claims 1 
(The computing system, non-transitory computer-readable media, processors, and instructions are understood to be generic computer equipment. See MPEP 2106.05(f).):
obtaining an entity history of each of a plurality of entities that use a computer application (This step appears to be directed to receiving information, which is understood to be insignificant extra-solution activity. See MPEP 2106.05(g).); 
providing one or more of the plurality of available interventions to the plurality of entities during an exploration time period, wherein the exploration time period is before an exploitation time period (This step appears to be directed to transmitting information, which is understood to be insignificant extra-solution activity. See MPEP 2106.05(g).); 
providing, during the exploitation time period, one or more interventions of the plurality of available interventions to one or more entities of the plurality of entities based at least in part on the respective probabilities determined via the machine-learned intervention selection model (This step appears to be directed to transmitting information, which is understood to be insignificant extra-solution activity. See MPEP 2106.05(g).).

Step 2B


Regarding Claims 1 
A computing system, comprising: one or more processors; and one or more non-transitory computer-readable media that collectively store: and instructions that, when executed by the one or more processors, cause the computing system to perform operations, the operations comprising (The computing system, non-transitory computer-readable media, processors, and instructions are understood to be generic computer equipment. See MPEP 2106.05(f).):
obtaining an entity history of each of a plurality of entities that use a computer application (This step appears to be directed to transmitting or receiving information, which is understood to be insignificant extra-solution activity. See MPEP 2106.05(g).); 
providing one or more of the plurality of available interventions to the plurality of entities during an exploration time period, wherein the exploration time period is before an exploitation time period (This step appears to be directed to transmitting or receiving information, which is understood to be insignificant extra-solution activity. See MPEP 2106.05(g).); 
providing, during the exploitation time period, one or more interventions of the plurality of available interventions to one or more entities of the plurality of entities based at least in part on the respective probabilities determined via the machine-learned intervention selection model (This step appears to be directed to transmitting or receiving information, which is understood to be insignificant extra-solution activity. See MPEP 2106.05(g).).

Step 2A, Prong 1

Regarding Claim 11
inputting, by the one or more computing devices, the entity history data and data obtained during the exploration time period into a machine-learned intervention selection model that is configured to process the entity history data and the data obtained during the exploration time period to select one or more interventions from a plurality of available interventions (This step for inputting data into a machine learning model and selecting interventions appears to be practically implementable in the human mind and is understood to be a recitation of a mental process and math.); 

Step 2A, Prong 2

Regarding Claim 11
obtaining, by one or more computing devices, entity history data associated with an entity associated with a computer application (This step appears to be directed to receiving information, which is understood to be insignificant extra-solution activity. See MPEP 2106.05(g).); 
providing, by the one or more computing devices, one or more of the plurality of available interventions to the plurality of entities during an exploration time period, wherein the exploration time period is before an exploitation time period (This step appears to be directed to transmitting information, which is understood to be insignificant extra-solution activity. See MPEP 2106.05(g).); 
receiving, by the one or more computing devices, a selection of the one or more interventions by the machine-learned intervention selection model based at least in part on the entity history data and the data obtained during the exploration time period (This step appears to be directed to receiving information, which is understood to be insignificant extra-solution activity. See MPEP 2106.05(g).); and 
in response to the selection, performing, by the one or more computing devices, the one or more interventions for the entity during the exploitation time period (This step appears to be directed to transmitting information, which is understood to be insignificant extra-solution activity. See MPEP 2106.05(g).).

Step 2B

Regarding Claim 11
obtaining, by one or more computing devices, entity history data associated with an entity associated with a computer application (This step appears to be directed to receiving information, which is understood to be insignificant extra-solution activity. See MPEP 2106.05(g).); 
providing, by the one or more computing devices, one or more of the plurality of available interventions to the plurality of entities during an exploration time period, wherein the exploration time period is before an exploitation time period (This step appears to be directed to transmitting information, which is understood to be insignificant extra-solution activity. See MPEP 2106.05(g).); 
receiving, by the one or more computing devices, a selection of the one or more interventions by the machine-learned intervention selection model based at least in part on the entity history data and the data obtained during the exploration time period (This step appears to be directed to receiving information, which is understood to be insignificant extra-solution activity. See MPEP 2106.05(g).); and 
in response to the selection, performing, by the one or more computing devices, the one or more interventions for the entity during the exploitation time period (This step appears to be directed to transmitting information, which is understood to be insignificant extra-solution activity. See MPEP 2106.05(g).).

Step 2A, Prong 1

Regarding Claim 20
and data obtained during the exploration time period into a machine-learned intervention selection model that is configured to process the entity history data and the data obtained during the exploration time period to select one or more interventions  from a plurality of available interventions (This step for inputting data into a machine learning model and selecting interventions appears to be practically implementable in the human mind and is understood to be a recitation of a mental process and math), wherein at least some of the plurality of available interventions are defined by a developer of the computer application (This step appears to be directed toward defining interventions and is practically implementable in the human mind and is understood to be a recitation of a mental process); wherein the machine-learned intervention selection model is configured to make the selection of the one or more interventions to optimize an objective function, wherein the objective function measures entity engagement with the computer application (This step for selecting interventions to optimize objective function appears to be practically implementable in the human mind and is understood to be a recitation of a mental process and math)

Step 2A, Prong 2

Regarding Claim 20
One or more non-transitory computer-readable media that store instructions that, when executed by one or more computing devices, cause the one or more computing devices to perform operations, the operations comprising (The non-transitory computer-readable media, and computing device are understood to be generic computer equipment. See MPEP 2106.05(f).): 
obtaining entity history data associated with an entity associated with a computer application (This step appears to be directed to receiving information, which is understood to be insignificant extra-solution activity. See MPEP 2106.05(g).); 
providing, by the one or more computing devices, one or more of the plurality of available interventions to the plurality of entities during an exploration time period, wherein the exploration time period is before an exploitation time period (This step appears to be directed to transmitting information, which is understood to be insignificant extra-solution activity. See MPEP 2106.05(g).); 
receiving a selection of the one or more interventions by the machine-learned intervention selection model based at least in part on the entity history data and the data obtained during the exploration time period, (This step appears to be directed to receiving information, which is understood to be insignificant extra-solution activity. See MPEP 2106.05(g).); and 
in response to the selection, performing the one or more interventions for the entity within the computing application during the exploitation time period (This step appears to be directed to transmitting or receiving information, which is understood to be insignificant extra-solution activity. See MPEP 2106.05(g).).

Step 2B

Regarding Claim 20
(The non-transitory computer-readable media, and computing device are understood to be generic computer equipment. See MPEP 2106.05(f).): 
obtaining entity history data associated with an entity associated with a computer application (This step appears to be directed to receiving information, which is understood to be insignificant extra-solution activity. See MPEP 2106.05(g).); 
providing, by the one or more computing devices, one or more of the plurality of available interventions to the plurality of entities during an exploration time period, wherein the exploration time period is before an exploitation time period (This step appears to be directed to transmitting information, which is understood to be insignificant extra-solution activity. See MPEP 2106.05(g).); 
receiving a selection of the one or more interventions by the machine-learned intervention selection model based at least in part on the entity history data and the data obtained during the exploration time period, (This step appears to be directed to receiving information, which is understood to be insignificant extra-solution activity. See MPEP 2106.05(g).); and 
in response to the selection, performing the one or more interventions for the entity within the computing application during the exploitation time period (This step appears to be directed to transmitting or receiving information, which is understood to be insignificant extra-solution activity. See MPEP 2106.05(g).).

Step 2A, Prong 1 Dependent Claims

Regarding Claim 3
wherein the operations further comprise, prior to determining the respective probabilities, randomly providing one or more of the plurality of available interventions to the plurality of entities during an exploratory time period, wherein the plurality of available interventions include a change to an operational parameter of the computer application and a modification of a resource within the computer application(This step appears to be practically implementable in the human mind and is understood to be a recitation of a mental process.).

Regarding Claim 4
wherein the machine-learned intervention selection model is trained using supervised learning techniques (This step appears to be practically implementable in the human mind and is understood to be a recitation of a mental process and math.).

Regarding Claim 5
wherein the machine-learned intervention selection model comprises an intervention agent in a reinforcement learning scheme (This step appears to be practically implementable in the human mind and is understood to be a recitation of a mental process and math.).

Regarding Claim 6
wherein, in addition to the measure of continued use of the computer application by the entity, the objective value is further determined based at least in part on a custom developer-specified objective (This step appears to be practically implementable in the human mind and is understood to be a recitation of a mental process and math.).

Regarding Claim 7
wherein at least some of the plurality available interventions are specified by a developer of the computer application, the developer specifying a frequency of a first intervention from the plurality of available intervention being performed, a maximum number of interventions per time period, and which interventions from the plurality of available intervention cannot be performed together(This step appears to be practically implementable in the human mind and is understood to be a recitation of a mental process.).

Regarding Claim 8
wherein the operations comprise identifying the plurality of available interventions from a plurality of defined interventions that are specified by a developer of the computer application, the plurality of available interventions being a subset of the plurality of defined interventions that satisfy one or more developer-supplied intervention criteria at a time of selection (This step appears to be practically implementable in the human mind and is understood to be a recitation of a mental process.).

Regarding Claim 12
wherein at least some of the plurality of available interventions are defined by a developer of the computer application (This step appears to be practically implementable in the human mind and is understood to be a recitation of a mental process.).

Regarding Claim 13
wherein the machine- learned intervention selection model is configured to make the selection of the one or more interventions to optimize an objective function, wherein the objective function measures entity churn out of the computer application (This step appears to be practically implementable in the human mind and is understood to be a recitation of a mental process and math.).

Regarding Claim 14
wherein the machine- learned intervention selection model is configured to determine a plurality of respective Page 4 of 12Serial Number: 16,262,223ATTORNEY DOCKET NUMBER: Office Action Dated: November 23, 2021 probabilities with which the plurality of available interventions will improve an objective value provided by the objective function, wherein the selection of the one or more interventions is based at least in part on the plurality of respective probabilities (This step appears to be practically implementable in the human mind and is understood to be a recitation of a mental process and math.).

Regarding Claim 18
the exploration phase in which, for one or more other entities, one of the plurality of available interventions is selected randomly (This step appears to be practically implementable in the human mind and is understood to be a recitation of a mental process.).

Regarding Claim 19
wherein performing, by the one or more computing devices, the one or more interventions comprises modifying, by the one or more computing devices, one or more change in a behavior (This step appears to be practically implementable in the human mind and is understood to be a recitation of a mental process.).

Regarding Claim 21
the operations further comprising: obtaining a plurality of user activity events, from a plurality of computing devices that executes the computer application, the user activity events being generated by a developer of the computer application using a software developer kit (SDK) (This step appears to be practically implementable in the human mind and is understood to be a recitation of a mental process.); 

Regarding Claim 23
selecting, using the machine-learned intervention selection model, a targeted intervention for the group of users based on the current risk profile (This step appears to be practically implementable in the human mind and is understood to be a recitation of a mental process.);

Step 2A, Prong 2 Dependent Claims

Regarding Claim 2
The computing system of claim 1, wherein the computer application comprises at least one of: a mobile application, a web browser application, or a game application (The specification of data to be stored is understood to be a field of use limitation. See MPEP 2106.05(h).)

Regarding Claim 9
wherein the machine-learned intervention selection model is located within a server computing device that serves the computer application (The server computing device is understood to be generic computer equipment. See MPEP 2106.05(f).).

Regarding Claim 10
wherein the machine-learned intervention selection model is located , and wherein the machine-learned intervention selection model can serve multiple applications on the user computing device according to a client-server architecture (The computing device and client-server architecture is understood to be generic computer equipment. See MPEP 2106.05(f).).

Regarding Claim 21
collating the plurality of user activity events into a plurality of time series of events (The specification of data to be stored is understood to be a field of use limitation. See MPEP 2106.05(h).); and training the machine-learned intervention selection model based on the plurality of time series of events (This step appears to be simply applying steps with the judicial exception. The limitation are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform the abstract idea. See MPEP 2106.05(f).).

Regarding Claim 22
wherein the entity history for each entity includes a history of events that each entity performed on the computer application, and wherein a first event in the history of events include a user location, a time of event, and a current application state (The specification of data to be stored is understood to be a field of use limitation. See MPEP 2106.05(h).).

Regarding Claim 23
the operations further comprising: obtaining, from a developer, data associated with a group of users that are positive of a single prediction, the data associated with the group of users having a current risk profile for the group of users (This step appears to be directed to transmitting or receiving information, which is understood to be insignificant extra-solution activity. See MPEP 2106.05(g).); and 
(This step appears to be directed to transmitting or receiving information, which is understood to be insignificant extra-solution activity. See MPEP 2106.05(g).).

Step 2B

Regarding Claim 2
The computing system of claim 1, wherein the computer application comprises at least one of: a mobile application, a web browser application, or a game application (The specification of data to be stored is understood to be a field of use limitation. See MPEP 2106.05(h).)

Regarding Claim 9
wherein the machine-learned intervention selection model is located within a server computing device that serves the computer application (The server computing device is understood to be generic computer equipment. See MPEP 2106.05(f).).

Regarding Claim 10
wherein the machine-learned intervention selection model is located , and wherein the machine-learned intervention selection model can serve multiple applications on the user computing device according to a client-server architecture (The computing device and client-server architecture is understood to be generic computer equipment. See MPEP 2106.05(f).).

Regarding Claim 21
collating the plurality of user activity events into a plurality of time series of events (The specification of data to be stored is understood to be a field of use limitation. See MPEP 2106.05(h).); and training the machine-learned intervention selection model based on the plurality of time series of events (This step appears to be simply applying steps with the judicial exception. The limitation are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform the abstract idea. See MPEP 2106.05(f).).

Regarding Claim 22
wherein the entity history for each entity includes a history of events that each entity performed on the computer application, and wherein a first event in the history of events include a user location, a time of event, and a current application state (The specification of data to be stored is understood to be a field of use limitation. See MPEP 2106.05(h).).

Regarding Claim 23
the operations further comprising: obtaining, from a developer, data associated with a group of users that are positive of a single prediction, the data associated with the group of users having a current risk profile for the group of users (This step appears to be directed to transmitting or receiving information, which is understood to be insignificant extra-solution activity. See MPEP 2106.05(g).); and 
(This step appears to be directed to transmitting or receiving information, which is understood to be insignificant extra-solution activity. See MPEP 2106.05(g).).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3, 5, 9-14, 18-20, and 22  is/are rejected under 35 U.S.C. 103 as being unpatentable over Jaatinen et al. (US 20190180319, hereinafter "Jaatinen") in view of Schmutz et al. (US 11,113,715 B1, hereinafter "Schmutz").

Regarding Claim 1 
Jaatinen discloses: A computing system ([Fig 1 and Fig 5]), comprising: one or more processors ([Para 0052 and Fig 5(510)]); and one or more non-transitory computer-readable media that collectively store ([Para 0053-0054 and Fig 5(538)]): 
([Para 0027-0028] “At operation 204 of the method 200, the LTV optimization server module 138 communicates with the database 156 to extract the game event data, reward data, and context data for the game player 101. As part of operation 204, the LTV optimization server module 138 provides the data to RNN - 1 123 which creates representations from the data. The representations can include a time dependent representation of a player state, which includes a representation for context data, and a representation for engine actions.” [Para 0028] “The engine action policy is used by the LTV optimization server module 138 as a guide to make the optimum decision at each moment (e.g., in real - time), taking into account past events (e.g.  previous player states and rewards) and future impacts (e.g., predicted changes in the player state and predicted future rewards). The decision includes the choice of engine actions to employ given a current user state and engine action policy. Using the method 200 to follow a single player, the LTV optimization server module 138 uses RNN - 2 125 within the machine learning system 122 to learn over time an optimum engine action policy on a per player basis, not on player segments or other groupings of game players.” Examiner reads the RNN within LTV optimization module as a machine-learned intervention selection model. The actions as interventions, player data including past events as history, and users as entities.); and 
([Para 0053 and Fig. 5(516)]): 
obtaining an entity history of each of a plurality of entities that use a computer application ([Para 0027 and Fig 2] “At operation 203 of the method 200, the game event data, reward data and context data are recorded by the client module 120 in the database 156.” Examiner interprets the recording data associated with a game on client device as obtaining entity history.); 
for each of the plurality of entities, determining, via the machine-learned intervention selection model based on the entity history for each entity, a respective probability ([Para 0025] “In accordance with an embodiment, RNN - 2 125 creates an engine action policy (e.g., or just ‘policy') for the LTV optimization server module 138 (or alternately for the LTV optimization client module 120). The policy includes information that describes a relationship (e.g., a mapping) between player states, game events, engine actions and rewards. The policy can include rules, heuristics, and probabilities for matching a player state (including game events) with one or more engine actions in order to maximize a future reward.” [Para 0028] “Using the method 200 to follow a single player, the LTV optimization server module 138 uses RNN - 2 125 within the machine learning system 122 to learn over time an optimum engine action policy on a per player basis, not on player segments or other groupings of game players.”); and 
providing one or more interventions of the plurality of available interventions to one or more entities of the plurality of entities based at least in part on the respective ([Para 0028-0029] “At operation 208, the LTV optimization server module 138 uses the engine action policy and current state data (e.g., first state data) to choose one or more engine actions to be implemented in the game environment. The engine action policy is used by the LTV optimization server module 138 as a guide to make the optimum decision at each moment (e.g., in real-time), taking into account past events (e.g., previous player states and rewards) and future impacts (e.g., predicted changes in the player state and predicted future rewards).” [Para 0029] “In accordance with an embodiment, during operation 208 of the method 200 , the client module 120 implements the chosen engine action (e.g., places a specific advertisement within a game at a specific time and place) chosen by the server module 138 using the policy. In the embodiment, the client module 120 implements the decision made by the server module 138.”).
Jaatinen does not explicitly discloses: providing one or more of the plurality of available interventions to the plurality of entities during an exploration time period, wherein the exploration time period is before an exploitation time period; for each of the plurality of entities, determining, based on data obtained during the exploration time period, a respective probability that each of a plurality of available interventions will improve an objective value that is determined based at least in part on a measure of continued use of the computer application by the entity; and providing, during the exploitation time period, one or more interventions of the plurality of available interventions to one or more entities of the plurality of entities based at least in part on 
However, Schmutz discloses in the same field of endeavor: providing one or more of the plurality of available interventions to the plurality of entities during an exploration time period, wherein the exploration time period is before an exploitation time period ([Col 6 line 6-10 and Fig 2B(230)] “The dynamic creative content 100 optimization techniques herein can use algorithms such as the Multi-Armed Bandit (MAB) to progressively automatically select the best performing versions of creative content 100, based on user interaction data in the form of such metrics.” [Col 6 line 18-25] “the MAB approach has an exploration phase and an exploitation phase. Options for selection are chosen randomly at the outset, during exploration, and, as user interaction data is received, preferable options are ascertainable and exploited, with a best option eventually distinguishing itself. It follows, then, that more exploration will occur at the beginning of the MAB process and more exploitation occurs as the process progresses.” Examiner reads the exploration phase as occurring before the exploitation phase. [Col 2 lines 64-67, Col 3 line 1-5 and Fig 1] “When a user, potentially in the form of a customer, arrives at a website presenting creative content 100 permutations, a permutation is randomly selected based on the current probabilities stored in the system. The permutation is presented to the user, after the parameters are applied to generate the creative content 100 HTML.” Examiner interprets the presented content 100 as providing available intervention to users during an exploration period.);
 data obtained during the exploration time period, a respective probability that each of a plurality of available interventions will improve an objective value that is determined based at least in part on a measure of continued use of the computer application by the entity ([Col 6 line 26-33] “using this MAB approach, initial probabilities are set: P(picking), which is equal for all content 100 permutations. A probability P(click) will be based on prior knowledge as it is obtained. Metrics such as clicks and impressions are fetched, and the content selection probabilities are in turn updated. The fetching of metrics and updating of probabilities are repeated as new metrics become available” Examiner reads updating the probabilities repeatedly as a measure of continued use. [Col 6 line 47-62] “Success” can be defined in any number of metrics and ways during the exploration phase, including CTR surveys and purchases made through the systems and methods…Well known and used in the art, CTR is the ratio of users who click on a specific link to the number of total users who view a page, email, or advertisement… It is commonly used to measure the success of an online advertising campaign for a particular website as well as the effectiveness of email campaign.” Examiner interprets CTR as the objective value.); and
providing, during the exploitation time period, one or more interventions of the plurality of available interventions to one or more entities of the plurality of entities based at least in part on the respective probabilities determined via the machine-learned intervention selection model ([Col 7 line 7-16] “Bayesian inferences are used to update the probability for a hypothesis as more evidence or information becomes available. With regard to the updating methodology herein, Bayesian probability can be utilized as a barometer for a random permutation and, given enough feedback and user interaction data, exploit the best permutation.” Examiner reads the content permutations presented to the user as interventions to entities based on probabilities determined via Bayesian inference.).
It would be obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to modify the method to Optimize Lifetime Value Of Game Players With Advertising And In-App Purchasing taught by Jaatinen the method for Dynamic Content Selection And Optimization taught by Schmutz. Doing so employs a multi-armed bandit algorithmic approach (Abstract, Schmutz).

Regarding Claim 11
Jaatinen discloses: A computer-implemented method, comprising: obtaining, by one or more computing devices, entity history data associated with an entity associated with a computer application ([Para 0027, and Fig 1] “At operation 203 of the method 200, the game event data, reward data and context data are recorded by the client module 120 in the database 156. In accordance with an embodiment, there is provided a logging system (not separately shown in the Figures) to record the game event data reward data, and context data. At operation 204 of the method 200, the LTV optimization server module 138 communicates with the database 156 to extract the game event data, reward data, and context data for the game player 101.” Examiner reads the user device and/or server as a the computing device, the data as entity history, and game as the computer application.); 
([Para 0028-0029 and Fig 2] “Referring back to FIG. 2, and in accordance with an embodiment, at operation 206 the server module 138 provides a player state (e. g., player state data from the output of RNN - 1 123) and reward data into a machine learning system 122 that includes the second neural network RNN - 2 125. The second neural network RNN - 2 125 uses the state data from RNN - 1 123 and the reward data to determine an engine action policy.” [Para 0029] “In accordance with an embodiment, during operation 208 of the method 200, the client module 120 implements the chosen engine action (e.g., places a specific advertisement within a game at a specific time and place) chosen by the server module 138 using the policy. In the embodiment, the client module 120 implements the decision made by the server module 138.” Examiner reads the RNN as the machine learned intervention model and the actions as interventions.); 
receiving, by the one or more computing devices, a selection of the one or more interventions by the machine-learned intervention selection model based at least in part on the entity history data ([Para 0030] “In the embodiment, the client module 120 both chooses and implements the engine action.”);
Jaatinen does not explicitly discloses: providing, by the one or more computing devices, one or more of the plurality of available interventions to the plurality of entities during an exploration time period, wherein the exploration time period is before an exploitation time period; data obtained during the exploration time period; in response to the selection, performing, by the one or more computing devices, the one or more interventions for the entity during the exploitation time period.
However, Schmutz discloses in the same field of endeavor: providing, by the one or more computing devices, one or more of the plurality of available interventions to the plurality of entities during an exploration time period, wherein the exploration time period is before an exploitation time period ([Col 6 line 6-10 and Fig 2B(230)] “The dynamic creative content 100 optimization techniques herein can use algorithms such as the Multi-Armed Bandit (MAB) to progressively automatically select the best performing versions of creative content 100, based on user interaction data in the form of such metrics.” [Col 6 line 18-25] “the MAB approach has an exploration phase and an exploitation phase. Options for selection are chosen randomly at the outset, during exploration, and, as user interaction data is received, preferable options are ascertainable and exploited, with a best option eventually distinguishing itself. It follows, then, that more exploration will occur at the beginning of the MAB process and more exploitation occurs as the process progresses.” Examiner reads the exploration phase as occurring before the exploitation phase. [Col 2 lines 64-67, Col 3 line 1-5 and Fig 1] “When a user, potentially in the form of a customer, arrives at a website presenting creative content 100 permutations, a permutation is randomly selected based on the current probabilities stored in the system. The permutation is presented to the user, after the parameters are applied to generate the creative content 100 HTML.” Examiner interprets the presented content 100 as providing available intervention to users during an exploration period.); data obtained during the exploration time period ([Col 6 line 26-33] “using this MAB approach, initial probabilities are set: P(picking), which is equal for all content 100 permutations. A probability P(click) will be based on prior knowledge as it is obtained. Metrics such as clicks and impressions are fetched, and the content selection probabilities are in turn updated. The fetching of metrics and updating of probabilities are repeated as new metrics become available”); in response to the selection, performing, by the one or more computing devices, the one or more interventions for the entity during the exploitation time period ([Col 7 line 7-16] “With regard to the updating methodology herein, Bayesian probability can be utilized as a barometer for a random permutation and, given enough feedback and user interaction data, exploit the best permutation.” Examiner reads the content permutations presented to the user as interventions to entities in response to feedback (i.e. selections).).
It would be obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to modify the method to Optimize Lifetime Value Of Game Players With Advertising And In-App Purchasing taught by Jaatinen the method for Dynamic Content Selection And Optimization taught by Schmutz. Doing so employs a multi-armed bandit algorithmic approach (Abstract, Schmutz).

Regarding Claim 20
Jaatinen discloses: One or more non-transitory computer-readable media that store instructions that, when executed by one or more computing devices, cause the ([Fig 5]): 
obtaining entity history data associated with an entity associated with a computer application ([Para 0027, and Fig 1] “At operation 203 of the method 200, the game event data, reward data and context data are recorded by the client module 120 in the database 156.); 
inputting the entity history data into a machine-learned intervention selection model that is configured to process the entity history data to select one or more interventions Page 5 of 12Serial Number: 16,262,223ATTORNEY DOCKET NUMBER: Response Dated: February 7, 2022Office Action Dated: November 23, 2021from a plurality of available interventions, wherein at least some of the plurality of available interventions are defined by a developer of the computer application ([Para 0028-0029 and Fig 2] “Referring back to FIG. 2, and in accordance with an embodiment, at operation 206 the server module 138 provides a player state (e. g., player state data from the output of RNN - 1 123) and reward data into a machine learning system 122 that includes the second neural network RNN - 2 125. The second neural network RNN - 2 125 uses the state data from RNN - 1 123 and the reward data to determine an engine action policy.” [Para 0029] “In accordance with an embodiment, during operation 208 of the method 200, the client module 120 implements the chosen engine action (e.g., places a specific advertisement within a game at a specific time and place) chosen by the server module 138 using the policy. In the embodiment, the client module 120 implements the decision made by the server module 138.” Examiner reads the RNN as the machine learned intervention model, the actions as interventions, and policy as available interventions.); 
([Para 0030] “during operation 208 of the method 200, the client module 120 uses the engine action policy and state data (e.g., the first state) to choose one or more engine actions, and to subsequently implement (e.g., place) the chosen one or more engine actions in the game environment.” [Para 0033] “The decisions include selecting one or more advertising placements and / or IAP placements from the promotion system 140 (e.g., selecting specific ad / AIP data 310) to include in the one or more engine actions 312 that are sent to the client module 120 to be exposed to the user in the game environment 302.” Examiner reads chosen actions as selection of interventions, and actions sent to client model as received interventions.), 
Jaatinen does not explicitly discloses: providing, by the one or more computing devices, one or more of the plurality of available interventions to the plurality of entities during an exploration time period, wherein the exploration time period is before an exploitation time period; data obtained during the exploration time period; wherein the machine-learned intervention selection model is configured to make the selection of the one or more interventions to optimize an objective function, wherein the objective function measures entity engagement with the computer application; and in response to the selection, performing the one or more interventions for the entity within the computing application during the exploitation time period.
However, Schmutz discloses in the same field of endeavor: providing, by the one or more computing devices, one or more of the plurality of available interventions to the plurality of entities during an exploration time period, wherein the exploration time period is before an exploitation time period; data obtained during the exploration time period ([Col 6 line 6-10 and Fig 2B(230)] “The dynamic creative content 100 optimization techniques herein can use algorithms such as the Multi-Armed Bandit (MAB) to progressively automatically select the best performing versions of creative content 100, based on user interaction data in the form of such metrics.” [Col 6 line 18-25] “the MAB approach has an exploration phase and an exploitation phase. Options for selection are chosen randomly at the outset, during exploration, and, as user interaction data is received, preferable options are ascertainable and exploited, with a best option eventually distinguishing itself. It follows, then, that more exploration will occur at the beginning of the MAB process and more exploitation occurs as the process progresses.” Examiner reads the exploration phase as occurring before the exploitation phase. [Col 2 lines 64-67, Col 3 line 1-5 and Fig 1] “When a user, potentially in the form of a customer, arrives at a website presenting creative content 100 permutations, a permutation is randomly selected based on the current probabilities stored in the system. The permutation is presented to the user, after the parameters are applied to generate the creative content 100 HTML.” Examiner interprets the presented content 100 as providing available intervention to users during an exploration period.); wherein the machine-learned intervention selection model is configured to make the selection of the one or more interventions to optimize an objective function, wherein the objective function measures entity engagement with the computer application ([Col 6 line 26-33] “using this MAB approach, initial probabilities are set: P(picking), which is equal for all content 100 permutations. A probability P(click) will be based on prior knowledge as it is obtained. Metrics such as clicks and impressions are fetched, and the content selection probabilities are in turn updated. The fetching of metrics and updating of probabilities are repeated as new metrics become available” Examiner reads updating the probabilities repeatedly as a measure of continued use. [Col 6 line 47-62] “Success” can be defined in any number of metrics and ways during the exploration phase, including CTR surveys and purchases made through the systems and methods…Well known and used in the art, CTR is the ratio of users who click on a specific link to the number of total users who view a page, email, or advertisement… It is commonly used to measure the success of an online advertising campaign for a particular website as well as the effectiveness of email campaign.” Examiner interprets CTR as the objective function.); and in response to the selection, performing the one or more interventions for the entity within the computing application during the exploitation time period ([Col 7 line 7-16] “With regard to the updating methodology herein, Bayesian probability can be utilized as a barometer for a random permutation and, given enough feedback and user interaction data, exploit the best permutation.” Examiner reads the content permutations presented to the user as interventions to entities in response to feedback (i.e. selections).).
It would be obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to modify the method to Optimize Lifetime Value Of Game Players With Advertising And In-App Purchasing taught by Jaatinen the method for (Abstract, Schmutz).

Regarding Claim 2
Jaatinen in view of Schmutz discloses: The computing system of claim 1, wherein the computer application comprises at least one of: a mobile application, a web browser application, or a game application ([Para 0048], Jaatinen “The applications 420 include built-in applications 440 and/or third - party applications 442. Examples of rep resentative built-in applications 440 may include, but are not limited to, a contacts application, a browser application, a book reader application, a location application, a media application, a messaging application, and/or a game application.”).

Regarding Claim 3
Jaatinen in view of Schmutz discloses: The computing system of claim 1, wherein the operations further comprise, prior to determining the respective probabilities, randomly providing one or more of the plurality of available interventions to the plurality of entities during an exploratory time period, wherein the plurality of available interventions include a change to an operational parameter of the computer application and a modification of a resource within the computer application ([Col 6 line 18-25] Schmutz “the MAB approach has an exploration phase and an exploitation phase. Options for selection are chosen randomly at the outset, during exploration, and, as user interaction data is received, preferable options are ascertainable and exploited, with a best option eventually distinguishing itself. It follows, then, that more exploration will occur at the beginning of the MAB process and more exploitation occurs as the process progresses.”)

Regarding Claim 5
Jaatinen in view of Schmutz discloses: The computing system of claim 1, wherein the machine-learned intervention selection model comprises an intervention agent in a reinforcement learning scheme ([Para 0025], Jaatinen “The policy includes information that describes a relationship (e.g., a mapping) between player states, game events, engine actions and rewards…The machine learning system 122 uses RNN - 2 125 in a reinforcement learning scenario in order for RNN - 2 125 to create the policy and then continuously update the policy based on user actions over time.”).

Regarding Claim 9
Jaatinen in view of Schmutz discloses: The computing system of claim 1, wherein the machine-learned intervention selection model is located within a server computing device that serves the computer application ([Para 0020 and Fig 1 (130)], Jaatinen “The server 130 also includes a memory 132 for storing a LTV optimization server module ("server module”) 138 that provides various LTV optimization functionality as described herein… The memory 132 includes a machine learning system 122 that includes a first recurrent neural network (RNN - 1) 123, and a second recurrent neural network ( RNN - 2 ) 125 which are implemented within , or otherwise in communication with , the LTV optimization server module 138 .”).

Regarding Claim 10
Jaatinen in view of Schmutz discloses:The computing system of claim 1, wherein the machine- learned intervention selection model is located , and wherein the machine-learned intervention selection model can serve multiple applications on the user computing device according to a client-server architecture ([Para 0019-0020 and Fig1] “The game engine 106 includes a LTV optimization client module ( "client module”) 120 that provides various LTV optimization functionality as described herein . Each of the LTV optimization client module 120, and game engine 106 include computer - executable instructions residing in the memory 104 that are executed by the CPU 108 or the GPU 110 during operation.”).

Regarding claim 12
Jaatinen in view of Schmutz discloses: The computer-implemented method of claim 11, wherein at least some of the plurality of available interventions are defined by a developer of the computer application ([Para 0022], Jaatinen “The underlying details for a game event is created in the game code by a game developer and can be customized to include specific events. In accordance with an embodiment, in order to maximize the effectiveness of the systems and methods described herein, it is expected that a developer include a plurality of specific game events in a game”).

Regarding Claim 13
Jaatinen in view of Schmutz discloses: The computer-implemented method of claim 11, wherein the machine- learned intervention selection model is configured to make the selection of the one or more interventions to optimize an objective function, wherein the objective function measures entity churn out of the computer application ([Col 6 line 47-62], Schmutz “Success” can be defined in any number of metrics and ways during the exploration phase, including CTR surveys and purchases made through the systems and methods…Well known and used in the art, CTR is the ratio of users who click on a specific link to the number of total users who view a page, email, or advertisement… It is commonly used to measure the success of an online advertising campaign for a particular website as well as the effectiveness of email campaign.” Examiner interprets CTR as the objective function.)

Regarding Claim 14
Jaatinen in view of Schmutz discloses: The computer-implemented method of claim 13, wherein the machine- learned intervention selection model is configured to determine a plurality of respectiveOffice Action Dated: November 23, 2021 probabilities with which the plurality of available interventions will improve an objective value provided by the objective function ([Col 6 line 47-62], Schmutz “Success” can be defined in any number of metrics and ways during the exploration phase, including CTR surveys and purchases made through the systems and methods…Well known and used in the art, CTR is the ratio of users who click on a specific link to the number of total users who view a page, email, or advertisement… It is commonly used to measure the success of an online advertising campaign for a particular website as well as the effectiveness of email campaign.” Examiner interprets CTR as the objective function.), wherein the selection of the one or more interventions is based at least in part on the plurality of respective probabilities ([Col 7 line 7-16] Schmutz “With regard to the updating methodology herein, Bayesian probability can be utilized as a barometer for a random permutation and, given enough feedback and user interaction data, exploit the best permutation.” Examiner reads the content permutations presented to the user as interventions to entities based on probabilities.).

Regarding Claim 18
Jaatinen in view of Schmutz discloses: The computer-implemented method of claim 11, further comprising: performing, by the one or more computing devices, the exploration phase in which, for one or more other entities, one of the plurality of available interventions is selected randomly [Col 6 line 18-25] Schmutz “the MAB approach has an exploration phase and an exploitation phase. Options for selection are chosen randomly at the outset, during exploration, and, as user interaction data is received, preferable options are ascertainable and exploited, with a best option eventually distinguishing itself. It follows, then, that more exploration will occur at the beginning of the MAB process and more exploitation occurs as the process progresses.”).

Regarding Claim 19
change in a behavior ([Col 2 line 47-57] Schmutz “Subsequently, obtaining user interaction data feedback corresponding to the display content 100 is obtained during step 250. At step 260, the permutation selection probability scores are updated in light of the user interaction data. As discussed herein, this interaction data feedback from the user can be used to ascertain a desired, or perhaps “the best,” combination or permutation of elements 104 and update the selection probabilities accordingly. The present systems and methods can be applied to different parameter tweaking and creative content 100 version evaluation scenarios as live feedback is read.”).

Regarding Claim 22
Jaatinen in view of Schmutz discloses: The computing system of claim 1, wherein the entity history for each entity includes a history of events that each entity performed on the computer application ([Para 0027] Jaatinen “In some embodiments, the first state includes a history of previous game events recorded by the client module 120 for the player 101”), and wherein a first event in the history of events include a user location ([Para 0026] Jaatinen “An impression is a placeholder (e.g., open spot) for an engine action which can include location, time, and duration of the impression.”), a time of event ([Para 0027] Jaatinen “Event 1) At time t1, player started Game ‘A’”), and a current application state ([Para 0027] Jaatinen “Event 4 ) At time t4 , player ended game ' A”).

Claim 4, 6, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jaatinen et al. (US 20190180319, hereinafter "Jaatinen") in view of Schmutz et al. (US 11,113,715 B1, hereinafter "Schmutz") and Govan et al. (US 10904360 B1, hereinafter "Govan").

Regarding Claim 4
Jaatinen in view of Schmutz discloses: The computing system of claim 1, 
Jaatinen in view of Schmutz does not explicitly discloses: wherein the machine-learned intervention selection model is trained using supervised learning techniques.
However, Govan discloses in the same field of endeavor: wherein the machine-learned intervention selection model is trained using supervised learning techniques ([Col 11 line 23-25] Govan “Ranking and optimization components 204A and 204B are both implemented using supervised machine learning mechanisms.”).
It would be obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to modify the method to Optimize Lifetime Value Of Game Players With Advertising And In-App Purchasing taught by Jaatinen the method for Dynamic Content Selection And Optimization taught by Schmutz with the method for Real-time personalization taught by Govan. Doing so provides a flexible framework to personalize content in one or more environments (Abstract, Govan).

Regarding Claim 6
Jaatinen in view of Schmutz and Govan discloses: The computing system of claim 1, wherein, in addition to the measure of continued use of the computer application by the entity, the objective value is further determined based at least in part on a custom developer-specified objective ([Col 8 line 30-56], Govan “tuning a recommendation engine to allow users to discover as many new categories of product as possible thus increasing the ‘stickiness’ of the site at the expense of short time CTR or to allow users to find items in categories they know about already which may have a higher CTR or provide a better customer experience right now. Regardless, the system may be agnostic to the metric being optimized and, in some embodiments, will be configured to optimize across multiple business metrics.”).

Regarding Claim 21
Jaatinen in view of Schmutz and Govan discloses: The computing system of claim 1, the operations further comprising: obtaining a plurality of user activity events, from a plurality of computing devices that executes the computer application, the user activity events being generated by a developer of the computer application using a software developer kit (SDK) ([Col 4 line 1-3 and Fig 3] Govan “In the embodiment of FIG. 3, data pipeline 200 includes three data stream inputs: people stream 300, resources stream 302 and events stream 304. Each input stream contains information from one or more of third party systems 130; amongst the mechanisms through which data can be ingested are API, Javascript methods that are called implicitly or explicitly, and SDK-provided data interchange mechanisms.”); collating the plurality of user activity events into a plurality of time series of events ([Col 8 line 1-12] Govan “User-to-user similarity models can generate predictive outcomes based on user profile information (intrinsic and extrinsic). Interaction sequence models generate predictive results by evaluating interactions between users and resources (e.g. User A consumes resource 1 then 2 then 3, User B consumes resource 2 then 1 then 3, etc.) Time series analysis evaluates time information associated with resource consumption (e.g. resource A had 100 views in the last hour, resource B had 50 views in the last hour, etc.) Real-time mood analysis can evaluate a user's present intention or state of mind based on real-time event data.”); and training the machine-learned intervention selection model based on the plurality of time series of events ([Col 10 line 26-36] Govan “in some embodiments, some or all types of weighting can be optimized using a computational optimization technique, such as machine learning. Preferably, a machine learning-based ranking and optimization component 204 will be trained with a particular customer's data. In that way if, for example, a customer's data streams feature strong text data and weak or limited behavioral data, a machine-learning based component 204 automatically optimized weights applied when combining outputs of models 202.”).


Claim 7-8 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jaatinen et al. (US 20190180319, hereinafter "Jaatinen") in view of Schmutz et al. (US 11,113,715 B1, hereinafter "Schmutz") and Angelopoulos et al. (US 20190189025, hereinafter "Angelopoulos").

Regarding Claim 7
Jaatinen in view of Schmutz discloses: The computing system of claim 1, wherein at least some of the plurality available interventions are specified by a developer of the computer application ([Para 0022] Jaatinen “The monetization events also include ad - engagement events such as starting, finishing and skipping viewing of an advertisement within a digital in - game store, or gameplay environment. The monetization events include completing an action prompted by an advertisement. The underlying details for a game event is created in the game code by a game developer and can be customized to include specific events. In accordance with an embodiment, in order to maximize the effectiveness of the systems and methods described herein, it is expected that a developer include a plurality of specific game events in a game”), and which interventions from the plurality of available intervention cannot be performed together ([Para 0022] Jaatinen “The underlying details for a game event is created in the game code by a game developer and can be customized to include specific events.” It would be obvious for the developer to specify not performing certain interventions together.)
Jaatinen in view of Schmutz does not exploit disclose: specifying a frequency of a first intervention from the plurality of available intervention being performed, a maximum number of interventions per time period 
However, Angelopoulos discloses in the same field of endeavor: specifying a frequency of a first intervention from the plurality of available intervention being performed, a maximum number of interventions per time period ([Para 0027 and Para 0048] The behavior change engine determines an intervention type, confidence scores or probabilities, timing (e.g., when to provide an intervention), and a frequency of occurrence for the intervention (e.g., how often to provide the intervention).
It would be obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to modify the method to Optimize Lifetime Value Of Game Players With Advertising And In-App Purchasing taught by Jaatinen the method for Dynamic Content Selection And Optimization taught by Schmutz with the method for Personalized Intervention taught by Angelopoulos. Doing so can provide personalized interventions (Col 1 lines 9-11, Angelopoulos).

Regarding Claim 8
Jaatinen in view of Schmutz and Angelopoulos discloses: The computing system of claim 1, wherein the operations comprise identifying the plurality of available interventions from a plurality of defined interventions that are specified by a developer of the computer application ([Para 0032] Jaatinen “The monetization events include completing an action prompted by an advertisement. The underlying details for a game event is created in the game code by a game developer and can be customized to include specific events. In accordance with an embodiment, in order to maximize the effectiveness of the systems and methods described herein, it is expected that a developer include a plurality of specific game events in a game.”), the plurality of available interventions being a subset of the plurality of defined interventions that satisfy one or more developer-supplied intervention criteria at a time of selection.([Para 0025] Angelopoulos “The behavior change engine optimizes an attention grabbing moment for the individual at flow 230 (e.g.  determines a time for providing the individual with an intervention that most likely will induce the behavior change to achieve a desired health or life goal). This information is provided to determine a context - based intervention from a repository or library 280 at flow 232 (e.g., determines which intervention to utilize to optimally and dynamically select the individual for the behavior change intervention).”)

Regarding Claim 23
Jaatinen in view of Schmutz and Angelopoulos discloses: The computing system of claim 1, the operations further comprising: obtaining, from a developer, data associated with a group of users that are positive of a single prediction ([Para 0038], Angelopoulos “Users that score highly in the similarity metric may be grouped into a similarity cohort”), the data associated with the group of users having a current risk profile for the group of users ([Para 0043], Angelopoulos  “The learning models may receive inputs, such as the positive and negative indicators, etc., and be trained to provide an implicit preference score as output based on an initial training set. The learning models may dynamically be updated based on new indicator inputs.” Negative indicators are risk profiles); selecting, using the machine-learned intervention selection model, a targeted intervention for the group of users based on the current risk profile; and providing the targeted intervention for the group of users ([Para 0045], Angelopoulos “The probabilities (or mathematical entities) are computed using intervention attributes or features (e.g., of the cell) that characterize the intervention in the behavior change space, and positive and negative user responses to the intervention. As described above, examples of user responses to an intervention may include a thumbs up or thumbs down rating presented as a notification, or detecting that the user has (or has not) engaged in the targeted behavior change some time after receiving the intervention.”).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Gilad-Barach et al. (US 20150140527, hereinafter "Gilad-Barach") also describes providing interventions based on user behavior. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TEWODROS E MENGISTU whose telephone number is (571)270-7714. The examiner can normally be reached Mon-Fri 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ABDULLAH KAWSAR can be reached on (571)270-3169. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/TEWODROS E MENGISTU/Examiner, Art Unit 2127                                                                                                                                                                                                        

/ABDULLAH AL KAWSAR/Supervisory Patent Examiner, Art Unit 2127